REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 09/28/2021 has been entered.  Claims 1-15 are pending in this Office action.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art discloses or suggests that a method for reporting, by a user equipment (UE), channel state information (CSI) in a wireless communication system, the method comprising: calculating feedback information by means of the at least one CSI-RS; and reporting the CSI to the base station by using the calculated feedback information, wherein the configuration information includes information for at least one valid region related to the calculation of the feedback information, and wherein the feedback information includes position information and a value for at least one channel matrix element included in a specific valid region as recited in claims 1 and 10; and a base station receiving a channel state information report comprising: transmit, to the UE, at least one CSI-RS for the CSI report; and receive, from the UE, the CSI report including feedback information calculated by the UE by using the at least one CSI-RS, wherein the configuration information includes information for at least one valid region related to the calculation of the feedback information, and wherein the feedback information .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI TRAN whose telephone number is (571)272-3019. The examiner can normally be reached until 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/KHAI TRAN/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        

KT
November 05, 2021